 January 22, 2020                                                        Geoffrey Potter
                                                                         Partner
                                                                         (212) 336-2050
                                                                         gpotter@pbwt.com
 By Electronic Mail

Judge LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Cisco Systems, Inc. et al. v. Shenzhen Tianheng Networks et al.,
                       19-cv-6609 (LDH) (LB) (E.D.N.Y.)                                _

Dear Judge DeArcy Hall:

       As you know, we represent plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc.
(together, “Cisco”). We write in accordance with Your Honor’s instructions at yesterday’s
conference concerning Cisco’s renewed motion for alternative service.

        As set forth in Cisco’s prior briefing and the attached declaration, shortly after the entry
of a Temporary Restraining Order in this action, Cisco sent via FedEx copies of the papers in this
action to all known addresses for the Defendants. Second Declaration of R. James Madigan III
(“Second Madigan Decl.”) ¶ 6. As the Court is aware, Cisco was not ordered or otherwise
required to send the papers via FedEx. Rather, Cisco did so of its own accord as part of its
campaign to use all available means – including email, website publication, and contacting
eCommerce websites including Amazon and Alibaba – to give prompt notice of this action to
Defendants and to encourage their participation in this litigation. See Cisco’s January 14, 2020
letter-brief and accompanying declaration.

         The papers were sent via FedEx to every purported physical address for the Defendants
that was known to Cisco. Second Madigan Decl. ¶ 6. This included the addresses that appeared
on the invoices for the counterfeits each Defendant sold to Cisco’s investigators in this District,
as well as the return addresses that appeared on the physical shipments themselves. Id. ¶¶ 2-5.
In total, Cisco sent 16 FedEx packages; with a single exception, each Defendant had utilized, or
purported to utilize, two or three different physical addresses, and so those Defendants were each
sent multiple packages. Id. At yesterday’s conference, the Court questioned whether those
FedEx shipments indicated that Defendants’ known addresses were valid, and asked whether
FedEx had indicated the deliveries were successful. As promised at the hearing, Cisco has
checked the FedEx records, and can now confirm that none of the 16 attempted FedEx
deliveries to the corporate Defendants’ known addresses were successful. Id. ¶ 7.
Confirmation of each of the failed deliveries are attached as Exhibits 1-16 to the enclosed
Second Madigan Declaration.



11592666
        Again, the addresses of these 16 failed FedEx shipments represent every physical address
that the Defendants provided in the normal course of business in selling and shipping counterfeit
Cisco transceivers into this District. The fact that FedEx was not able to make a delivery to the
corporate defendants at any of these addresses is strong evidence that none of the Defendants has
provided a legitimate business address, and that attempted service at these addresses through the
Hague Convention would be ineffective and futile. As noted in our earlier submissions to the
Court, internet-based counterfeiters have no incentive to provide their actual physical location,
and the use of multiple assumed or false physical addresses is a simple and common tactic used
to avoid detection and to avoid service of process. At least one New York district court has
recently found that the inability to deliver papers via FedEx to the business address provided by a
foreign defendant is sufficient grounds to order alternative e-mail service under Rule 4(f)(3). See
Ultra Records, LLC v. Chee Yee Teoh, 2017 U.S. Dist. Lexis 58715 (S.D.N.Y. Apr. 18, 2017).

        The facts here, as set forth in the Second Madigan Declaration and in our prior filings
concerning alternative service, fall squarely within the holdings of the caselaw we have
discussed with the Court, including Elsevier Inc. v. Siew Yee Chew, 287 F. Supp. 3d 374
(S.D.N.Y. 2018), which this Court cited in its November 28, 2019 Order. In Elsevier, the
plaintiffs did not know the defendants’ identities or physical addresses when it initiated the
action; it named several John Doe online sellers of counterfeit textbooks, whose identities they
subsequently learned through third-party discovery from the defendants’ online marketplace
vendors, specifically eBay and Paypal. Id. at 376-77. In support of their motion for alternative
service, the plaintiffs in Elsevier submitted a brief attorney declaration stating, in a single
paragraph and without any detail or attachments, that the third-party discovery had revealed
multiple physical addresses for each defendant, and that “some of the address information
appears to be incomplete.” Id.; see also Second Madigan Decl. ¶ 9 & Ex. 17 ¶ 8 (copy of the
declaration submitted by plaintiffs’ counsel in Elsevier). The Elsevier court found that
declaration to be persuasive and sufficient evidence that each of the five China-based defendants
had taken steps to conceal their true physical locations, and held that there was therefore no need
to attempt service under the Hague Convention. 287 F. Supp. 3d at 378-79.

        Cisco has provided significantly more evidence than the plaintiff in Elsevier. For each
Defendant, the record now contains specific documentary evidence concerning the Defendants’
actual use of physical addresses, as provided to their customers and shipping agents, in
connection with the actual sale of counterfeits into this District. That evidence shows not only
that the Defendants used multiple addresses in connection with those actual counterfeit sales, but
also that all of those addresses are invalid. FedEx’s inability to deliver a single packet of
documents addressed to any of the Defendants at any of their supposed business addresses
provides strong confirmation that, as in Elsevier, “defendants have operated in such a way as to
stymie any effort to determine their true addresses.” Id. at 379. This effort by Defendants to
conceal their true physical locations by itself justifies the use of alternative email service under
Rule 4(f)(3). Id. Moreover, and in any event, the Hague Convention simply does not and cannot
apply where the defendants’ true physical addresses are not known. Id. at 379-380; Microsoft
Corp. v. Doe, 2012 U.S. Dist. Lexis 162122 at *4-8 (E.D.N.Y. Nov. 8, 2012) (holding Hague
Convention does not apply where defendants’ true addresses are unknown, and collecting cases
confirming email service appropriate for foreign internet vendors).


                                                                                                   2
11592666
        As the Court correctly noted at yesterday’s hearing, the four Individual Defendants – Hu
Jiangbing, Li Pan, Dong Daoshun, and Wang Wei – are all principals of defendant Shenzhen
Sourcelight Technology Co. (“Shenzhen Sourcelight”). Those individuals were identified after a
diligent search of Chinese public records, which did not reveal any of their personal addresses.
Second Madigan Decl. ¶ 3; see also November 20, 2019 Declaration of Jozef White ¶ 6 & Ex. 2.
Cisco attempted to deliver to each of the Individual Defendants at Shenzhen Sourcelight’s
known business addresses, and each attempted FedEx delivery failed. Second Madigan Decl. ¶¶
6-7. Because the business addresses are invalid, and the Individual Defendants’ personal
addresses are not known and were not discovered during a diligent public records search, or
through expedited discovery, service on the Individual Defendants is also impossible under the
Hague Convention, and the Court should order that they be served via email at Shenzhen
Sourcelight’s email address as well. See In re GLG Life Tech. Corp., 287 F.R.D. 262, 267
(S.D.N.Y. 2012) (authorizing alternative service on an individual through service on his
corporation because “obviously a corporation will inform its own Chairman and Chief Executive
Officer of a lawsuit pending against him”).

        Finally, email service here will satisfy due process, and will in fact be the most effective
means of service. The Defendants regularly transact business in English using these email
addresses, and in fact communicated with Cisco’s investigators and sold counterfeits into this
District using these email addresses. Second Madigan Decl. ¶ 10; see, e.g., Microsoft, 2012 U.S.
Dist. Lexis 162122, at *4-8. In fact, two of the Defendants, Gezhi Photonics Technology Co.,
Ltd. and Dariocom, have affirmatively responded to communications about this litigation sent by
Cisco’s counsel to their email addresses. Second Madigan Decl. ¶¶ 11-13.

        Therefore, for the reasons stated above and in Cisco’s previous filings, Cisco respectfully
requests that the Court issue an order allowing service via email pursuant to Fed. R. Civ. P.
4(f)(3). Cisco would, of course, effect service promptly after the entry of such an order.

         Cisco further respectfully requests that the order provide that unless a Defendant submits
an opposition within three business days to the Order to Show Cause, the Court will decide the
preliminary injunction motion on the already-submitted papers. See A. Nelson & Co. v. Ellon
USA, 1996 U.S. Dist. Lexis 7479, at *5-7 (S.D.N.Y. May 30, 1996) (holding that preliminary
injunction may issue “on the papers,” without an evidentiary hearing or oral argument, where
there are insufficient factual disputes to warrant a hearing, or where defendants have waived
their right to demand a hearing). Alternatively, Cisco requests that the Court reset the
preliminary injunction hearing for a date as soon as the Court’s schedule allows, but no fewer
than three days after the entry of the requested alternative service order.

                                                      Respectfully submitted,

                                                      /s/ Geoffrey Potter

                                                      Geoffrey Potter

Enclosures



                                                                                                   3
11592666
